Per Curiam.
The objection that the cause was adjourned on the written stipulation of counsel, and without the personal presence of the parties, is not well taken. This is a very different case from a verbal agreement between parties out •of court, upon which action was had by the justice after-wards. In such a case the justice assumes to act upon information furnished by himself, of what the parties have agreed to elsewhere; but in this case, when he acts, he has before him the written stipulation of the parties, which is just as effectual for whatever agreenients are there incorporated, as any oral agreement then made in his presence would be.
The objection that a replevin suit does not determine .the title, is also without force in a case in which the prop•erty is not taken on the writ, and where the plaintiff proceeds for damages. In such a case the same principles apply as in an action of trover.
The service of a summons in his own favor by a .constable, is only an irregularity.
The judgment below must be affirmed with costs.